Jackson, Judge.
The single question made in this case is, whether land set apart by the assignee in bankruptcy for the bankrupt, can be afterwards treated as the sole property of the bankrupt without respect to any homestead rights acquired by the bankrupt proceedings, the said land never having been ad-*764measured, and flatted, and recorded according to the state law. The property is subject to a judgment rendered after the bankruptcy, if no homestead has been set apart under the state law. 55 Ga., 581; 56 Ib., 559 ; 57 Ib., 349.
Judgment affirmed.